
	
		I
		111th CONGRESS
		1st Session
		H. R. 2220
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Ross (for himself
			 and Mr. Simpson) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles V and XIX of the Social Security Act to
		  improve essential oral health care for lower-income individuals under the
		  Maternal and Child Health Program and the Medicaid Program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Essential Oral Health Care Act
			 of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Public-private partnership to improve oral health
				access
					Sec. 101. Grants to support volunteer dental
				projects.
					Title II—State option for improving medicaid dental services
				access
					Sec. 201. Support for ensuring individuals enrolled in Medicaid
				have dental services access equal to the population of the State.
				
			IPublic-private
			 partnership to improve oral health access
			101.Grants to
			 support volunteer dental projectsTitle V of the Social Security Act (42
			 U.S.C. 701 et seq.) is amended by adding at the end the following new
			 section:
				
					511.Grants to
				support volunteer dental projects
						(a)Authority To
				make grantsIn addition to any other payments made under this
				title to a State, the Secretary shall award grants to eligible entities as
				defined in subsection (b) to purchase portable or mobile dental equipment and
				to pay for appropriate operational costs, including direct health care or
				service delivery costs, for the provision of free dental services to
				underserved populations that are delivered in a manner consistent with State
				licensing laws.
						(b)Eligible
				entityAn eligible entity under this subsection is an
				organization, such as a State or local dental association, or a dental
				education, dental hygiene education or postdoctoral dental education program
				accredited by the Commission on Dental Accreditation, or a community-based
				organization that partners with an academic institution, that is exempt from
				tax under section 501(c) of the Internal Revenue Code of 1986 and that offers a
				free dental services program for underserved populations.
						(c)ApplicationAn
				institution desiring a grant under this section shall submit an application to
				the Secretary in such manner as the Secretary may require.
						(d)Authorization of
				appropriationsThere are authorized to be appropriated to make
				grants under this section $3,000,000 for each of fiscal years 2010 through
				2014.
						.
			IIState option for
			 improving medicaid dental services access
			201.Support for
			 ensuring individuals enrolled in Medicaid have dental services access equal to
			 the population of the State
				(a)In
			 generalSection 1903 of the Social Security Act (42 U.S.C. 1396b)
			 is amended by adding at the end the following new subsection:
					
						(aa)Equal access to
				oral health care plan
							(1)Increase in FMAP
				for states implementing approved equal access requirementsIn
				order to ensure adequate provider participation in the plan under this title
				and to ensure that individuals covered by the plan have access to oral health
				care services to the same extent as such services are available to the
				population of the State, subject to paragraph (3), in the case of a State that
				obtains the Secretary’s approval for its plan under this title to incorporate,
				and to implement, the requirements specified in paragraph (2), notwithstanding
				section 1905(b), the Federal medical assistance percentage applied under the
				plan with respect to expenditures for dental and oral health services for
				individuals covered under the plan shall be increased by 25 percentage points,
				but not to exceed 90 percent, at the time the approved plan is
				implemented.
							(2)Provider
				participation and access requirementsThe requirements specified
				in this paragraph for a State are that the State provides the Secretary with
				assurances regarding each of the following:
								(A)Individuals
				covered by the State plan have access to oral health care services to the same
				extent as such services are available to the population of the State.
								(B)Payment for dental
				services for individuals covered by the State plan is made at levels consistent
				with market-based rates.
								(C)No fewer than 35
				percent of the practicing dentists (including a reasonable mix of general
				dentists, pediatric dentists, and oral and maxillofacial surgeons) in the State
				participate (whether directly or through a plan providing dental services)
				under the State plan and there is reasonable distribution of such dentists
				serving the covered population.
								(D)Administrative
				barriers under this title are addressed to facilitate such provider
				participation, including improving eligibility verification, ensuring that any
				licensed dentist may participate in a publicly funded plan without also having
				to participate in any other plan, simplifying claims forms processing,
				assigning a single plan administrator for the dental program, and employing
				case managers to reduce the number of missed appointments.
								(E)Demand for
				services barriers under this title is addressed, such as educating caregivers
				regarding the need to seek dental services and addressing oral health care
				literacy issues.
								(3)3-year
				reviewBeginning 3 years after the date of the enactment of this
				section and every 3 years thereafter the Secretary shall evaluate the impact of
				the increase in the Federal medical assistance percentage under this subsection
				on the rate of participation of dentists and the use of dental services under
				the State plan. If the Secretary determines that the increase in such
				percentage has not resulted in a commensurate increase in such participation
				and use rate, as determined in consultation with the State involved, paragraph
				(1) shall no longer apply in such
				State.
							
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures in calendar quarters beginning on or after October 1, 2009.
				
